DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species 3 (claims 1-8) in the reply filed on 7/20/2021 is acknowledged.

Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (WO2017056360).

Regarding claim 1 – Kato teaches a ceramic copper circuit board (figs. 2-3, 1 [page 6] Kato states, “circuit board 1”), comprising: a ceramic substrate (2 [page 2] Kato states, 
 	Kato does not explicitly teach wherein a width of the first sloped portion being not more than 0.5 times the thickness of the first copper part.


    PNG
    media_image1.png
    599
    733
    media_image1.png
    Greyscale

Regarding claim 2 – Kato teaches the ceramic copper circuit board according to claim 1, wherein the contact angle (fig. 3, θ) is not less than 5° and not more than 60° ([page 7] Kato states, “The angle θ of the side surface 31a of the metal plate 3a and the angle θ 

Regarding claim 3 – Kato teaches the ceramic copper circuit board according to claim 1, wherein the length of the first jutting portion (fig. 3, 6a) is greater than 0 um and not more than 200 um ([page 7] Kato states, “The protruding length L1 of the protruding portions 6a and 6b is preferably 40 um or less”).

Regarding claim 4 – Kato teaches the ceramic copper circuit board according to claim 1, wherein an angle of an upper end portion (upper vertical portion of 31a) of the first sloped portion is 50 ° or more (figure 3 shows the θ increasingly become steeper, given that θ is stated to be between 40-84 degrees it is clear that the upper end portion will have an angle of 50 degrees or more).

Regarding claim 5 – Kato teaches the ceramic copper circuit board according to claim 1, wherein the first brazing material part (fig. 3, 5a) includes silver, copper ([page 4] Kato states, “bonding layers 5 and 7 may contain at least one element selected from Ag(silver), Cu (copper)”), and an active metal.

Regarding claim 6 – Kato teaches the ceramic copper circuit board according to claim 1, wherein the thickness of the first copper part (fig. 3, 3a) is 0.8 mm or more ([page 3] Kato states, “thickness of the metal plates 3 and 4 having the above characteristics is preferably 0.6 mm or more, more preferably 0.8 mm or more”), the ceramic substrate (2) 

Regarding claim 7 – Kato teaches the ceramic copper circuit board according to claim 1, further comprising: a second copper part (figs. 2-3, 3b) bonded to the first surface via a second brazing material part (5b), the second copper part (3b) being separated from the first copper part (3a) in a first direction along the first surface (claimed structure shown in figure 2), a distance (P) in the first direction between at least a portion of the first copper part (3a) and at least a portion of the second copper part (3b) being 2 mm or less ([page 8] Kato states, “distance P is narrowed to 1.1 mm or less, further 1.0 mm or less”).

Regarding claim 8 – Kato teaches the ceramic copper circuit board according to claim 1, wherein the contact angle (fig. 3, θ) is not less than 5° and not more than 60° ([page 7] Kato states, “The angle θ of the side surface 31a of the metal plate 3a and the angle θ of the side surface 31b of the metal plate 3b are set to 40 degrees or more and 84 degrees or less”), the length (L1) of the first jutting portion (6a) is greater than 0 um and not more than 200 um ([page 7] Kato states, “The protruding length L1 of the protruding portions 6a and 6b is preferably 40 um or less”), the thickness of the first copper part (3a) is 0.8 mm or more ([page 3] Kato states, “thickness of the metal plates 3 and 4 having the above characteristics is preferably 0.6 mm or more, more preferably 0.8 mm .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Fushii et al. (JPH10326949) discloses a circuit board having a specific width of a slope denoted in figure 1 element b.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847